=Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments presented in the Appeal Brief filed 9/12/2022 have been fully considered but they are not persuasive.  The arguments are drawn to the process of manufacturing rather than the specific structure being claimed.  
The claims are drawn to a device structure which is independent from the various processes which may ultimate arrive at the same structure.  The effective arguments that the references teach a different processes and/or multiple steps to arrive at the structure having thickness of the W outside the opening being thinner than 50% of the diameter of the opening does not provide for a structural distinction in the resultant structure from the claimed structure.

Upon review a new reference was turned up that will streamline the rejection putting the application into a better form to move forward.  As such the previous rejection is withdrawn and the new reference Fukui et al is provided in response to the amendments filed 1/24/2022.



PROSECUTION IS HEREBY REOPENED. The new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/BRETT A FEENEY/           Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                             



Claim Objections
Claim 16 is objected to because of the following informalities:  “wherein the diameter of the contact hole is the smallest diameter of the contact hole averaged over a depth of the contact hole “ is not clear or understood to limit the claim from any other contact hole.  
It is unclear how to specifically determine the smallest diameter of a hole averaged over a depth of the hole.  Is the language mean the average diameter over the depth or the diameter of at the average depth?  How would one write out the equation?   Appropriate clarification and/or correction is required.

Specification
The disclosure is objected to because of the following informalities: Paragraph 48 recites:
[0048] In some examples, the first thickness D1 lies in the range of 300 nm-600 nm, for example in the range of 400 nm-500 nm. Moreover, the second thickness D2 lies in the range of 100 nm-300 nm in some examples, for example in the range of 150 nm-250 nm. By contrast, the adhesion promoter layer 242 is less than 100 nm in some examples.

This paragraph is the only place int the written description describing the thickness ranges for the first and second thicknesses.  These ranges do not match the claimed ranges found in claims 6 and 7.  The second thickness D2 in the written description is disclosed to be in the range of 100nm-300nm whereas the second thickness range recited in claim 7 is 100-400nm.  The written description does not provide for greater than 300nm as encompassed by the claim.  
It is noted claims 6 and 7 are original claims, thus the language is considered part of the original disclosure.  The specification however should be consistent with the claims.
Appropriate correction is required. (i.e. Amending the specification to be consistent with the claims or the claims to be consistent with the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 15 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 5702983 A) in view of Fukui et al. (US 20030082902 A1).


    PNG
    media_image1.png
    493
    342
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    309
    427
    media_image2.png
    Greyscale


Regarding claims 1, and 15, Shinohara discloses a power semiconductor component, comprising:
a power semiconductor partial structure comprising a semiconductor body 1 and an insulating layer 2 arranged on an upper side of the semiconductor body 1; 
a contact hole [a] arranged on an upper side of the insulating layer 2, the contact hole, proceeding from the upper side of the insulating layer, extending at least partly within the insulating layer and configured for electrical contacting of a contact region 3 (not labeled in above figures) below the upper side of the insulating layer; 
an adhesion promoter layer 4 arranged on an upper side of the power semiconductor partial structure and at least partly covering the upper side of the insulating layer and a surface of the contact hole (noting Fig. 1B is “at least partly” covering because scope does not preclude fully covered. See also, Shinohara Fig. 3 noting patterned structure is only partly covering insulating layer 2.); 
a tungsten-comprising layer 5 arranged on the adhesion promoter layer and at least partly covering the adhesion promoter layer (see id. noting that W layer 5 is similarly patterned), the tungsten-comprising layer having first part in the contact hole and a second part outside the contact hole (see Figs, noting partial inside/outside contact hole), the second part being partly removed [this product-by-process limitation and does not provide a clear structural distinction per se. Removed or removing to achieve different structural thicknesses will not be accorded patentable weight. See MPEP § 2113] such that the first part has a first thickness (i.e. thickness in diameter direction of hole) in a region of the contact hole and the second part has a second thickness in a region of the upper side of the insulating layer, the first thickness being dimensioned such that the tungsten-comprising layer fills the contact hole, (Shinohara Figs. 1B & 3); and 
a connection layer 6/7 arranged on the tungsten-comprising layer 5,
wherein the first thickness is a horizontal measurement of (i.e. the thickness is equivalent to the radius of the hole as the material fills the hole) the first part of the tungsten comprising layer between a vertical centerline of the contact hole and the adhesion promoter layer (radius of hole), 
wherein the second thickness (region outside hole) is a vertical measurement of the second part of the tungsten-comprising layer between an upper side of the adhesion promoter layer and a lower side of the connection layer (Shinohara Figs. 1B & 3);

    PNG
    media_image3.png
    245
    293
    media_image3.png
    Greyscale
Instant Application				Shinohara Fig. 1B


    PNG
    media_image4.png
    228
    459
    media_image4.png
    Greyscale

In the Instant Application, D2 measured in vertical and D2 measured in horizontal. Thicknesses are marked up in the same manner, as the instant application.
	Regarding the defined relative thicknesses, The two thicknesses are in a perpendicular direction to each other.  See Figs 3C- 3E.  The instant specification provides for a W layer where D1 lies in a range 300 – 600 nm and D2 lies in a range of 100 – 300 nm.  Claims 6 and 7, which separately recite a D1 thickness of 400 – 600 nm and D2 thickness of 100 – 400 (see objection to specification above). Note that these two ranges overlap, however the claim requires that D2 < D1. It is a fundamental principle of patent law that a change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804 (1989); and In re Aller, 220 F.2d 454, 456 (CCPA 1955)(holding that “it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
	It is further noted that the instant application may include an additional thinning step after the W layer/fill is deposited. Then, the W layer subsequently undergoes a thinning/removal process to reduce the thickness the W layer to a thickness less than that of 50% of the diameter of the opening. See ¶54 of the instant application, using CMP or etching. Moreover, omitting a step or element that is not required is obvious if the function of the element is not needed/desired. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); and In re Larson, 340 F.2d 965 (CCPA 1965).
	
In an embodiment of Shinohara, “a W film 5 was formed in a thickness of not less than 50% of the diameter of the contact hole a. The W film 5 at the contact hole had a good coverage but was formed on the surface thereof with irregularities having a peak-to-valley height of about 200 nm (FIG. 1B).” (Col. 1, ln 60-67). Here, Shinohara is concerned with “good coverage” of the contact hole when depositing the tungsten layer to have a thickness on the top surface which is greater than 50% of the diameter of the hole. Since 1993, when Shinohara was filed, devices have become increasingly smaller. Removing unneeded portions of the layers or depositing less to make thinner layers conserves valuable real-estate on ICs. Notwithstanding, it was also known before the time of filing the instant application that W outside an opening could be thinner than the inside radius of opening, while maintaining Shinohara’s objective of good coverage, as noted below. 
	For example, Fukui et al. teaches an analogous device structure (omitting the additional connection layer) and explicitly discloses the structure may be formed with the W layer outside the opening having a thickness less than that of 50% of the diameter of the opening and achieve “good coverage.”  Fukui et al. achieves this by forming the W layer in a plurality of steps (See Abstract).  
	Fukui et al. teaches forming an adhesion/barrier layer 4 in an opening of a dielectric layer 2 (Fig. 1)

    PNG
    media_image5.png
    289
    301
    media_image5.png
    Greyscale

	A tungsten layer is then “deposited at a thickness in a range from 25 to 50% of the inner diameter of the contact hole when the burying step is performed first.”  (Fukui et al. ¶14 Fig. 2)

    PNG
    media_image6.png
    304
    294
    media_image6.png
    Greyscale

“Then, the first-time etch back is performed.” (Fukui et al. ¶42 & Fig. 3)

    PNG
    media_image7.png
    278
    265
    media_image7.png
    Greyscale

 “Then, the second-time burying step is performed. As shown in FIG. 4, the tungsten 5 is deposited by CVD to bury the film in the contact hole. In this case, because the inner diameter of the seam 7 to be buried is smaller than that of the contact hole, it is allowed to form a tungsten film 5 thinner than the case of the first time.” (Fukui et al. ¶45 & Fig. 4)

    PNG
    media_image8.png
    283
    260
    media_image8.png
    Greyscale


	Fukui teaches, for example, at ¶50 a “diameter of a hole is 0.4 microns [i.e. 400 nm].” Further, Fukui teaches “a tungsten film having a thickness of 100 nm on an 8" wafer at 325⁰C by CVD, the maximum and minimum values of the film thickness greatly fluctuate between 120 and 50 nm.” Thus, as taught by Fukui D2 = 100 nm and D1 = 200 nm. This meets the claimed second thickness is less than the first thickness. 
	
	As explicitly taught the structure will have a relative thickness, as the second deposition is explicitly stated to be thinner than the first deposition that was already disclosed to be 25-50% of the diameter.  Even if the first deposition is at 50%, the second deposition which replaces the thickness at the top surface must be less than 50% of the diameter thereby teaching the claimed relative thickness between the claimed locations of the structure were known and practiced in the art prior to the claimed invention. 
	In view of Fukui et al. it would be obvious to one of ordinary skill in the art, at the time of filing, to deposit the tungsten layer of Shinohara according to the teachings of Fukui et al. to arrive at a device structure having the claimed relative thickness. In particular, because as noted in Fukui it is desirable to have a thin film over the contact hole while suppressing formation of voids.

Regarding claims 40-41, Shinohara in view of Fukui et al. disclose the power semiconductor component of claims 1 and 15, may be silent upon wherein the first thickness lies in a range of 300 to 600 nanometers and the second thickness lies in a range of 100 to 300 nanometers.  These ranges would however be expected at the time of the invention.  Fukui teaches, for example, at ¶50 a “diameter of a hole is 0.4 microns [i.e. 400 nm].”  This would put the horizontal thickness (i.e. less than 200nm) within the claimed range, thereby overlapping with the clamed range.
Further, even arguendo, amends the claims and disclaims what is clearly taught by Fukui,  it is a fundamental principle of patent law that a change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804 (1989).  In re Aller, 220 F.2d 454, 456 (CCPA 1955)(holding that “it is not inventive to discover the optimum or workable ranges by routine experimentation.”). As noted in In re Williams, “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929); See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


Regarding claim 2, Shinohara in view of Fukui et al. disclose wherein the adhesion promoter layer comprises at least one of titanium and titanium nitride (Shinohara Col. 4 & Fukui ¶46).

Regarding claim 3, Shinohara in view of Fukui et al. disclose wherein the tungsten-comprising layer 5 consists of tungsten (Shinohara Col. 4 & Fukui ¶46).



Claims 4-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Fukui et al. in view of Ninomiya (US 2005/0247957).

Regarding claim 4, Shinohara in view of Fukui et al. disclose wherein the connection layer 7 comprises at least one of copper and aluminum (Shinohara Col. 5 – layer 7 may comprise Al).
	
	It is additionally noted that Shinohara may use an aluminum or aluminum alloy material for metallic interconnection layer 7.  See above and also claim 1 noting “metallic interconnection layer selected from aluminum and alloys of aluminum” reads on the claimed  material may be an Al containing layer.  The selection of interconnection metal materials is an obvious choice to one of ordinary skill in the art at the time of the invention because there are only a finite number of solutions and  Al and/or Cu were known common materials selected for the purpose at the time of the invention.
	For support see Ninomiya et al. which teaches an analogous W plug.  As taught in Ninomiya conventional W plugs such as taught in Shinohara conventionally have a Ti or TiN bonding/barrier layer, a W plug, and a subsequent contact layer thereon.  The contact layer of the like may be aluminum or copper (Ninomiya ¶31).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select Al or Cu for the contact layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 5, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein a thickness of the adhesion promoter layer (313) is less than 100 nanometers (Ninomiya ¶ [0031] – this is a known thickness of adhesion/barrier layers for the purpose).
Additionally, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 6, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the first thickness of the tungsten-comprising layer (112) is between 400 and 600 nanometers (Ninomiya ¶ [0011 & 28] – provides contact hole diameters of 0.5-1 microns.  As such the analogous thickness range to fill the hole would be 250nm-500nm, thus holes requiring the thickness in the claimed range were known).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 7, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the second thickness of the tungsten-comprising layer is between 100 and 400 nanometers (Fukui et al. ¶ 50 – Note: Fukui document teaches in examples the film may be as thick as 50nm and in other the diameter could be .3 microns, thus having a thickness up to .15 microns.  Fukui et al. thereby demonstrates that the claimed ranges were known and capable at the time of the invention).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 8, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the insulating layer comprises silicon nitride, undoped oxide and/or borophosphosilicate glass (BPSG) in a region of the upper side of the insulating layer (110) and/or a region of the surface of the contact hole (Shinohara figs. 1-3  - [2] may be a silicon oxide (not disclosed to be doped) & Ninomiya Figs. 1C – equivalent dielectric may be BPSG)


Regarding claim 9, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the contact hole comprises a contact trench for forming a trench electrode (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 10, Shina in view of Fukui et al. in in view of Ninomiya disclose wherein the contact region is arranged below the insulating layer (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 11, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the contact region is a region of the semiconductor body and the contact hole is provided for electrical contacting of the semiconductor body (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 12, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the insulating layer (110) comprises a plurality of control electrodes (Ninomiya  107) arranged in the insulating layer (110), and wherein the contact hole ( Ninomiya  Fig. 1C, 115) extends between adjacent control electrodes (Ninomiya 107) of the plurality of control electrodes (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115 – Ninomiya demonstrates a analogous W plug of Shinohara arranged in a similar device as claimed.)

Regarding claim 13, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the insulating layer comprises a control electrode arranged in the insulating layer (Ninomiya  Fig. 1C, 115) extends between adjacent control electrodes (Ninomiya 107) of the plurality of control electrodes (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115 – Ninomiya demonstrates a analogous W plug of Shinohara arranged in a similar device as claimed.)

Regarding claim 14, Shinohara in view of Fukui et al. in view of Ninomiya disclose the power semiconductor component (Ninomiya Fig. 2B) comprises a transistor with a body electrode (Ninomiya ¶s[0026] and [0027]).


Regarding claim 16, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the diameter of the contact hole is the smallest diameter of the contact hole averaged over a depth of the contact hole (see Shinohara figs. 1-3 & Ninomiya Fig. 2B – This limitation does not provide any further structural distinction.).

Regarding claim 17, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the adhesion promoter layer comprises at least one of titanium and titanium nitride (Shinohara – see regarding claim 1, Ninomiya -¶ [0049)).

Regarding claim 18, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the tungsten-comprising layer consists of tungsten (Shinohara – see regarding claim 1, Ninomiya -¶ [0049)).

Regarding claim 19, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the connection layer (111) comprises at least one of copper and aluminum (Shinohara – see regarding claim 4, Ninomiya -¶ [0049)).

Regarding claim 20, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein a thickness of the adhesion promoter layer (313) is less than 100 nanometers (Shinohara – see regarding claim 5, Ninomiya -¶ [0031)).

Regarding claim 21, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the first thickness of the tungsten-comprising layer is between 400 and 600 nanometers (Shinohara – see regarding claim 6, Ninomiya -¶ [0028)).

Regarding claim 22, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the second thickness of the tungsten-comprising layer is between 100 and 400 nanometers (Shinohara – see regarding claim 7, Ninomiya -¶ [0087)).

Regarding claim 23, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the insulating layer (110) comprises silicon nitride, undoped oxide and/or borophosphosilicate glass (BPSG) in a region of the upper side of the insulating layer (110) and/or a region of the surface of the contact hole (Shinohara – see regarding claim 8, Ninomiya -¶ [0028)).

Regarding claim 24, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the contact hole comprises a contact trench for forming a trench electrode (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)


Regarding claim 25, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the contact region ) is arranged below the insulating layer (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 26, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the contact region (109) is a region of the semiconductor body and the contact hole is provided for electrical contacting of the semiconductor body (Shinohara figs. 1-3 & Ninomiya Figs. 1C, 115)

Regarding claim 27, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the insulating layer comprises a plurality of control electrodes arranged in the insulating layer, and wherein the contact hole extends between adjacent control electrodes of the plurality of control electrodes (see regarding claims 12-14  & Ninomiya Figs. 1C, 115)

Regarding claim 28, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the insulating layer comprises a control electrode arranged in the insulating layer (see regarding claims 12-14  & Ninomiya Figs. 1C, 115)

Regarding claim 29, Shinohara in view of Fukui et al. in view of Ninomiya disclose wherein the power semiconductor component (Fig. 2B) comprises a transistor with a body electrode (see regarding claims 12-14  & Ninomiya Figs. 1C, 115).


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/27/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822